Citation Nr: 0031725	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
based on the provisions of 38 U.S.C.A. § 1151 for death 
resulting from treatment rendered by the Department of 
Veterans Affairs in July 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
May 1986.  He died in July 1994.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The record reflects that the appellant, in her August 1999 VA 
Form 9, requested a hearing before a Veterans Law Judge in 
Washington, DC.  In an October 2000 statement, she withdrew 
her request for such a hearing.


REMAND

During the pendency of this appeal but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
became effective.  This liberalizing law is applicable to the 
appellant's appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

The appellant essentially contends that the veteran's death 
was related to medications he was prescribed by VA shortly 
before his death.  Specifically, she contends that the 
veteran was prescribed Cyclosporine for the treatment of his 
rheumatoid arthritis while hospitalized at a VA facility, 
although that drug was not approved for the treatment of 
rheumatoid arthritis.  The veteran's certificate of death 
discloses that he died on July [redacted], 1994, as the result 
of an acute myocardial infarction due to coronary artery 
thrombosis and fibrinous pericarditis.

The record reflects that the veteran was hospitalized at a VA 
facility from July 5, 1994, to July 15, 1994, for the 
treatment of worsening symptoms associated with his service-
connected rheumatoid arthritis.  The hospital report for that 
admission discloses that the veteran's treating physicians 
discontinued the use of Methotrexate, the medication he had 
used since 1993, and started the veteran instead on 
Cyclosporine and Prednisone to alleviate his symptoms.  The 
veteran did not tolerate the initial dose of Cyclosporine, 
experiencing symptoms such as chest tightness, and was 
consequently administered lowered doses of the medication.  
At his discharge from hospitalization, the veteran was listed 
as stable and improved.  He died several days later.

In a December 1994 statement, a VA physician noted that, 
according to the veteran's autopsy report, the myocardial 
infarction from which the veteran died was a few days old, 
and that the pain from the infarction could have been masked 
by the steroids he was taking for the treatment of his 
rheumatoid arthritis.  The author also noted that the use of 
Cyclosporine carried a small risk of myocardial infarction, 
and therefore could have been a contributing factor to the 
veteran's fatal heart attack.

In an April 1997 statement, a second VA physician, based on a 
review of the veteran's medical records, essentially 
concluded that the Cyclosporine the veteran was prescribed 
prior to his death could not be directly implicated in his 
death.

The Board notes that subsequent to the December 1994 and 
April 1997 medical opinions, additional medical records, 
consisting of the daily treatment records for the veteran's 
period of VA hospitalization in July 1994, were obtained.  
Among other things, the treatment records describe the 
veteran's condition following the initial administration of 
Cyclosporine.  Under the circumstances, the Board concludes 
that a medical opinion based on a review of all of the 
medical evidence on file would be helpful in the adjudication 
of the instant claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
appellant and request that she 
identify specific names, addresses, 
and approximate dates of treatment 
for all health care providers, 
private and VA, who may possess 
additional records of the veteran 
pertinent to her claim for DIC under 
the provisions of 38 U.S.C.A. 
§ 1151.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, the RO 
should so inform the appellant and 
her representative, and request them 
to provide a copy of such records.

3.  Following completion of the 
above development, the RO should 
arrange for the review of the claims 
file by a VA physician with 
appropriate expertise.  The 
physician should be requested to 
provide an opinion as to whether any 
steroid medication prescribed by VA 
in July 1994 and used by the veteran 
concealed the symptoms of the 
myocardial infarction from which he 
died.  The physician should also be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the Cyclosporine and/or 
any steroid prescribed by VA in July 
1994 and used by the veteran 
resulted in additional disability, 
including myocardial infarction, or 
otherwise played a material causal 
role in the death of the veteran.  
The rationale for all opinions 
expressed should also be provided.  
The report is to reflect that a 
review of the claims file was made.  
The report must be typed.

4.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  Then, the 
RO should readjudicate the issue of 
entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151 for 
death resulting from treatment 
rendered by VA in July 1994.

5.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and provide the appellant and her 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

